Exhibit 10.9(a)

 

FIRST AMENDMENT TO

AN AGREEMENT FOR A SUPPLY OF WATER

BY MIDDLESEX WATER COMPANY

TO THE BOROUGH OF HIGHLAND PARK

DATED AS OF December 1, 2015

 

This Amendment (hereinafter referred to as the “Amendment”) made this 1st day of
December, 2015, between Middlesex Water Company, a public utility and
corporation organized under the laws of the State of New Jersey with offices at
1500 Ronson Road, Iselin, New Jersey (hereinafter referred to as “Middlesex”),
and the Borough of Highland Park, a municipal corporation of the State of New
Jersey (hereinafter referred to as “Highland Park”).

WHEREAS, the parties hereto had entered into an Agreement for a Supply of Water
by Middlesex to Highland Park, dated as of January 1, 2006 (hereinafter referred
to as the “2006 Agreement”); and

WHEREAS, the 2006 Agreement, in Paragraph 7 thereof, provides for the minimum
payment obligation by which “Highland Park shall be obligated to pay for the
Daily Minimum quantity of water” with “Daily Minimum” meaning “either: (a) one
million two hundred thousand (1.2 mgd) gallons of water a day, or (b) such
greater amount as may be established under paragraph 8 of this Agreement”;

WHEREAS, the parties hereto recognize and acknowledge that the New Jersey
Department of Environmental Protection (“NJDEP”) has changed the methodology by
which it calculates firm capacity and the identification of Daily (Firm Capacity
Transfer), Monthly and Yearly Allocation Amounts from Middlesex to Highland
Park; and

WHEREAS, as a result of the above-referenced changes, the 2006 Agreement,
Paragraph 7 must be modified to conform to the NJDEP’s allocation metric
requirements

 

 



NOW THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties agree that:

1.          Paragraph 7 of the 2006 Agreement is hereby amended to read as
follows: “Highland Park shall be obligated to pay for the Daily Minimum quantity
of water. “Daily Minimum” shall mean either (a) one million nine hundred and
thirty thousand (1.93 mgd) gallons of water a day, or (b) such greater amount as
may be established under paragraph 8 of this Agreement.

2.          For the purposes of the NJDEP allocation amounts to be calculated,
the parties hereto agree that following allocation metrics shall apply:

Daily (Firm Capacity
Transfer) Monthly Yearly 1.930 mgd 59.83 mgd 704.45 mgd

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the day and year first written above:

 

    MIDDLESEX WATER COMPANY         ATTEST:   By: /s/Dennis W. Doll       Dennis
W. Doll, President         /s/Jay L. Kooper       Jay L. Kooper       Vice
President, General Counsel & Secretary                   BOROUGH OF HIGHLAND
PARK             By: /s/Gayle Brill-Mittler       Gayle Brill-Mittler, Mayor
ATTEST:                       /s/Joan Hullings       Joan Hullings, Borough
Clerk      

 



 

 

